Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8-13, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPUB 20190176837 to Williams et al. (Williams) in view of U.S. Patent 4625329 to Ishikawa et al. (Ishikawa), U.S. PGPUB 20090318069 to Konet (Konet).
Regarding claim 1, Williams teaches a dashboard defining an air vent opening (shown in Figures 3A, 3B, and 3D); an air register assembly disposed within the air vent opening of the dashboard (shown in Figures 3A, 3B, and 3D), wherein the air register assembly comprises: a frame; and a rotatable vane (frame surrounds the vent and or passage with vanes shown in Figures 3D that are moveable per Paragraphs 0065-0066 and per the normal operation of these vents); and an imager (112, Figures 3A-3D), wherein the imager captures data within a field of view (shown in Figures 3A-3D); and a controller communicatively coupled to the imager and the air register assembly, wherein the controller receives the data from the imager, and wherein the controller determines a position of an object within the field of view in response to the data (shown in Figure 3D and disclosed in Paragraphs 0065-0066which also states that 202 is a microprocessor).
Williams is silent on an imager coupled to the dashboard and a frame; and a vane rotatably coupled to the frame.
Ishikawa teaches an imager coupled to the dashboard (8, Figures 2 and 3). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Williams with the teachings of Ishikawa to provide an imager coupled to the dashboard. Doing so would provide the device at an alternate suitable location to detect facial location.
Konet teaches a vane rotatably coupled to the frame (Figures 13-17). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Williams with the teachings of Konet to provide a vane rotatably coupled to the frame. Doing so would provide an alternate suitable equivalent mechanism for delivering air to a user that is compact and allows a user to stay focused on the road when the automatic tracking of Williams is not engaged.
Regarding claims 2 and 10, Williams teaches an actuation assembly operably coupled to the vane (Paragraphs 0065-0066), and wherein the actuation assembly adjusts the vanes between a first angle and a second angle (Paragraphs 0065-0066)
Williams is silent on an actuation assembly operably coupled to the frame and wherein the actuation assembly adjusts the frame between a first position and a second position in response to a signal from the controller.
Konet teaches an actuation assembly operably coupled to the frame (Figures 13-17) and wherein the actuation assembly adjusts the frame between a first position and a second position ( shown in Figures 13-17). When combined with Williams the adjustable frame of Konet would be moved by the actuation assembly in response to a signal from the controller because Williams provides air to a users face and to do so would require adjusting the direction of the airflow in both the vertical and horizontal directions. It would have been obvious to one of ordinary skill in the art to have modified the teachings of Williams with the teachings of Konet to provide an actuation assembly operably coupled to the frame and wherein the actuation assembly adjusts the frame between a first position and a second position in response to a signal from the controller. Doing so would provide an alternate suitable equivalent mechanism for delivering air to a user that is compact and allows a user to stay focused on the road when the automatic tracking of Williams is not engaged.
Regarding claims 3, 11, and 17, Williams teaches wherein the air register assembly is adjusted via the actuation assembly from an initial position to a subsequent position in response to the position of the object within the field of view (Paragraphs 0065-0066).
Regarding claims 4, 12, and 18, Williams teaches wherein the controller determines a subsequent position of the object within the field of view, and wherein the controller activates the actuation assembly to adjust at least one of the vane and the frame in response to the subsequent position (Paragraphs 0065-0066 disclose continuous tracking).
Regarding claim 8, Williams teaches a position sensor communicatively coupled to the controller and operably coupled to the air register assembly, wherein the position sensor senses a position of at least one of the frame and the vane (Paragraphs 0065-0066 disclose controlling the angle of the vents to direct air to a user which indicates that the angle of the vents is sensed and therefore a sensor is provided in the normal implementation of this device).
Regarding claim 9, Williams teaches wherein the field of view includes a driver seat (Figure 3C and Paragraphs 0065-0066).
Williams is silent on wherein the imager is coupled to the dashboard proximate a steering wheel. 
Ishikawa teaches wherein the imager is coupled to the dashboard proximate a steering wheel (8, Figures 2 and 3). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Williams with the teachings of Ishikawa to provide wherein the imager is coupled to the dashboard proximate a steering wheel. Doing so would provide the device at an alternate suitable location to detect facial location.
Regarding claim 13, Williams teaches the controller stores a predefined user selection, and wherein the air register assembly is adjusted in response to the predefined user selection (Paragraph 0084 discloses storing and setting user settings for individuals and the ability to change these settings).

Claim(s) 5, 6, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Ishikawa, Konet, and U.S. PGPUB 20150094861 to Choi et al. (Choi).
Regarding claims 5 and 14, Williams teaches a user interface communicatively coupled to the controller, wherein the user interface displays position information (Paragraph 0035, 210, Figures 2-3). 
Williams is silent on a user interface communicatively coupled to the controller, wherein the user interface displays position information corresponding to at least one of a current position of the vane and a current position of the frame.
Choi teaches a user interface communicatively coupled to the controller, wherein the user interface displays position information corresponding to at least one of a current position of the vane and a current position of the frame (Paragraphs 0122 and 0128 and Figures 25-26). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Williams with the teachings of Choi to provide a user interface communicatively coupled to the controller, wherein the user interface displays position information corresponding to at least one of a current position of the vane and a current position of the frame. Doing so would display information already provided by Williams and would allow a user to observe the location of the vanes and frame.
Regarding claim 6, Williams is silent on wherein the position information includes a lateral angle of the frame and a vertical angle of the vane.
Choi teaches wherein the position information includes a lateral angle of the frame and a vertical angle of the vane (Paragraphs 0122 and 0128 and Figures 25-26). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Williams with the teachings of Choi to provide wherein the position information includes a lateral angle of the frame and a vertical angle of the vane. Doing so would display information already provided by Williams and would allow a user to observe the location of the vanes and frame.

Claim(s) 7, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Ishikawa, Konet, and U.S. Patent 9862247 to Perkins (Perkins).
Regarding claims 7, 16, and 19, Williams teaches temperature control (Paragraphs 0004 and 0074) but does not explicitly teach a temperature sensor.
Perkins teaches a sensor communicatively coupled to the controller, wherein the sensor senses at least one of sun load, ambient temperature, and interior temperature within an interior compartment (Col. 3 line 63 – Col. 4 line 7). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Williams with the teachings of Perkins to provide a sensor communicatively coupled to the controller, wherein the sensor senses at least one of sun load, ambient temperature, and interior temperature within an interior compartment. Doing so would allow temperature to be controlled.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Ishikawa, Konet, and U.S. PGPUB 20050046377 to Hoyle (Hoyle).
Regarding claim 8, Williams does not explicitly provide a position sensor communicatively coupled to the controller and operably coupled to the air register assembly, wherein the position sensor senses a position of at least one of the frame and the vane although does teach knowledge of the position of vanes and control of the angle of the vanes (Paragraph 0029) which likely indicates a position sensor. The following has been provided to explicitly teach a position sensor.
Hoyle teaches a position sensor communicatively coupled to the controller and operably coupled to an HVAC door, wherein the position sensor senses a position of the door (Paragraph 0008). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Williams with the teachings of Hoyle to provide a position sensor communicatively coupled to the controller and operably coupled to the air register assembly, wherein the position sensor senses a position of at least one of the frame and the vane. Doing so would provide a user an accurate location of the vanes and provide structure already likely present in Williams.

Claim(s) 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Ishikawa, Konet, Choi, and KR1020090019352 to Yang (Yang).
Regarding claims 15 and 20, Williams is silent on an indicator light coupled to the vane, wherein the controller activates the indicator light when the vane is at a predefined angle.
Choi teaches displaying positional information about the vane (Paragraphs 0122 and 0128 and Figures 25-26). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Williams with the teachings of Choi to provide displaying positional information about the vane. Doing so would display information already provided by Williams and would allow a user to observe the location of the vanes and frame.
Yang teaches an indicator light coupled to the vane that lights up dependent on the cooling/heating settings of the HVAC system (60, Figure 1, per the translation “In addition, the light emitting member 60 is done to the LED can be irradiated with two colors when the air conditioner is performing cooling operation, and irradiated with blue light, the air conditioner is heating operation The red light is to investigate when performing.”). It would have been obvious to provide an indicator light coupled to the vane that lights up dependent on operation of the HVAC system. Doing so would allow a user to quickly and easily see the settings of the HVAC system as well as provide a pleasing aesthetic. Combining these teachings would allow the light to indicate the position of the vanes as well such as final position, desired position, and/or closed/open positions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 574-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762